      Case 2:20-cv-00966-NR Document 16 Filed 07/07/20 Page 1 of 2




               UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF PENNSYLVANIA


DONALD TRUMP FOR PRESIDENT,        :
INC., et al.,                      :
              Plaintiffs,          :
                                   :           CIVIL ACTION
              v.                   :
                                   :           No. 2:20-cv-966 (NR)
KATHY BOOCKVAR, in her capacity as :
Secretary of the Commonwealth of   :
Pennsylvania, et al.               :
                     Defendants.   :

                         ENTRY OF APPEARANCE

      Kindly enter the appearance of Kathleen M. Kotula as counsel on behalf of

defendant Kathy Boockvar, in her official capacity as Secretary of the

Commonwealth of Pennsylvania.

                                     Respectfully submitted,

Date: July 7, 2020                   /s/ Kathleen M. Kotula
                                     Kathleen M. Kotula
                                     Executive Deputy Chief Counsel
                                     PA Attorney I.D. No. 86321
                                     Pennsylvania Department of State
                                     306 North Office Building
                                     Harrisburg, PA 17120
                                     Tel: 717-783-0736
                                     Fax: 717-214-9899
                                     Email: kkotula@pa.gov
         Case 2:20-cv-00966-NR Document 16 Filed 07/07/20 Page 2 of 2




                           CERTIFICATE OF SERVICE


      I hereby certify that on July 7, 2020, I caused the foregoing Entry of

Appearance to be filed with the United States District Court for the Western District

of Pennsylvania via the Court’s CM/ECF system, which will provide electronic

notice to all counsel and parties of record.


                                          /s/ Kathleen M. Kotula
                                          Kathleen M. Kotula
